Citation Nr: 0913337	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-40 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for 
tinea pedis and tinea pruritus of the scrotum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
increased the Veteran's evaluation of his service-connected 
tinea pedis and tinea pruritus of the scrotum from 0 percent 
to 10 percent, effective March 22, 2004.  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board remanded this case in August 2007.  It returns now 
for appellate consideration.

Subsequent to the issuance of the January 2009 Statement of 
the Case (SOC), the Veteran's wife submitted a March 2009 
statement in support of the Veteran's claim.  This statement, 
which describes the symptomatology associated with the 
Veteran's service-connected disability, is essentially 
duplicative of the arguments already advanced by the Veteran 
and his representative.  Additionally, this statement has 
been considered by the Board to support the assignment of a 
separate rating for scrotal and perianal neuritis, as 
discussed below.  As such, the Board concludes that there is 
no prejudice to the Veteran by the Board's consideration of 
the issue presently on appeal without first remanding it to 
the Agency of Original Jurisdiction (AOJ).  See Bernard v. 
Brown, 4 Vet. App. 384, 392- 94 (1993).  


FINDING OF FACT

The Veteran's service-connected tinea pedis and tinea 
pruritus of the scrotum has been manifested by asymptomatic 
tinea pedis, tinea cruris/pruritus scroti/pruritus ani, 
chronic itching and burning of the scrotum and perianal area, 
and moderate to severe scrotal and perianal neuritis.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
tinea pedis and tinea pruritus of the scrotum are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (2008).

2. The criteria for a separate rating of 10 percent, but no 
more, for scrotal and perianal neuritis are met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8630 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the Veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to and following the initial adjudication of his claim, 
the Veteran was provided with VCAA notice letters dated in 
April 2004 and September 2007, which requested that the 
Veteran provide evidence describing how his disability had 
increased in severity.  In addition, the Veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the 2004 and 
2008 VA examinations performed in association with this 
claim.  Further, the Veteran submitted statements dated in 
December 2004 and January 2005 describing the impact that his 
disability has on his daily life.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the Veteran at interview and by way of written 
correspondence show that he knew that the evidence needed to 
show that his disability had worsened and what impact it had 
on his employment and daily life.  As the Board finds that 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board notes that the Veteran is 
service-connected for tinea pedis and tinea pruritus of the 
scrotum.  This condition is rated under Diagnostic Code 7899-
7806.  However, as will be discussed below, the diagnostic 
codes for rating diseases of the peripheral nerves are also 
potentially applicable.  There is no single measurement or 
test that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores, supra.  The Board finds that no more 
specific notice is required of VA and that any error in not 
providing the rating criteria is harmless.  See id.  While 
notification of the specific rating criteria for Diagnostic 
Code 7806 was provided in the November 2004 statement of the 
case (SOC), not a specific preadjudicative notice letter, no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the Veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant diagnostic codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which an appellant can be rated, excepting only referral 
for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the Veteran 
that the ratings schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the Veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the September 2007 letter did 
provide notice of the types of evidence, both medical and 
lay, including a statement from his doctor containing 
physical and clinical findings, results of any laboratory 
tests or X-rays, and the dates of examinations and tests, 
that could be submitted to show that his disability had 
worsened.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id.  

Although the September 2007 letter was not sent prior to the 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him since he was subsequently provided 16 
months to respond with additional argument and evidence 
before his claim was readjudicated in a January 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

Accordingly, the Board concludes that any error in failing to 
provide adequate notice as required by Vazquez-Flores was 
harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The April 2004 and September 
2007 letters informed the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining evidence, including the 
types of evidence that VA would seek to obtain.  The Veteran 
was also told that it was still his responsibility to support 
the claim with appropriate evidence.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
records have been associated with the file.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
May 2004 and September 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 
2008 VA examination reports are thorough and supported by the 
medical treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran seeks an increased rating for his service-
connected tinea pedis and tinea pruritus of the scrotum, 
currently evaluated as 10 percent disabling.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's tinea pedis and tinea pruritus of the scrotum 
is presently rated under Diagnostic Codes (DC) 7899-7806.  
Under Diagnostic Code 7806, a 10 percent rating is assigned 
for dermatitis or eczema when at least 5 percent but less 
than 20 percent of the entire body or of exposed areas is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Veteran has submitted private medical records dated from 
2002 to 2004, which reflect treatment for his service-
connected disability.  These records show ongoing complaints 
of burning and itching in the groin, rectal and scrotum 
areas.  On one occasion, the Veteran complained that it was 
very difficult to sit.  His condition has been variously 
characterized in the treatment records as tinea cruris, 
pruritus ani and pruritus scroti.  A September 2004 medical 
statement from Macomb Family Care indicates that the Veteran 
has suffered from peritoneal irritation for years and has 
been treated with a number of different medications, most of 
which were of no help.  A patient prescription record from 
CVS Pharmacy shows that the Veteran has been taking Mentax 
cream, H-Cortisone cream, Hydroxyzine tablets, and 
Amitriptyline tablets.  

VA dermatology treatment notes likewise show treatment for 
tinea cruris.  In September 2004, it was noted that topical 
steroids made his rash worse and that the pruritus and 
burning was worse on the scrotum.  The Veteran was assessed 
as having pruritus scroti and given a trial of Desonide to 
test on his arm for steroid allergy.  In October 2005, the 
Veteran reported that his burning was so severe that he has 
difficulty sitting and doing many of his normal activities 
such as driving and fishing.  During the examination, it was 
noted that the Veteran was unable to sit and preferred 
standing.  Afterwards, the Veteran was given the assessment 
of chronic pruritus scroti and pruritus ani and prescribed 
several different treatment creams.  

The Veteran was afforded VA examinations in May 2004 and 
September 2008.  At the May 2004 examination, the Veteran 
reported having more constant symptoms of fungal infection of 
the groin and scrotum for the last 5 years and using several 
local creams (Tolnaftate, Naftin, Pandel, Pramosone).  He was 
presently using Desenex cream almost daily and Atarax tablets 
as needed for the itching.  The Veteran also reported having 
tinea pedis of both feet, lesions on average of once every 2 
or 3 months, but presently asymptomatic.  On physical 
examination, there was very minimal scrotal hyperemia present 
and minimal hyperemia of the perianal skin present.  
Examination of the feet revealed normal healthy skin and no 
active lesions of tinea pedis.  Following the examination, 
the Veteran was diagnosed with recurrent tinea cruris 
involving the scrotum and perianal region with total body 
area involved to be approximately 2 percent.  The Veteran was 
also diagnosed with recurrent tinea pedis of both feet by 
history, which was asymptomatic at present and exhibited no 
active lesions per the current examination.  

At the September 2008 examination, the Veteran reported 
experiencing itching in his feet and groin on a regular 
basis, and indicated that Desenex had helped to resolve some 
of the symptoms.  The Veteran also reported experiencing a 
constant burning sensation of the scrotum and near the anal 
area with some relief after the use of creams and lotions.  
The burning at times had been 10/10 where 0 was no burning 
and 10 was severe burning.  The Veteran reported having used 
Lamisil pills, Griseofulvin pills, Diflucan pills and Famvir, 
in addition to Desenex.  His present medications were 
Econazole nitrate cream, Tolnaftate powder and Hydroxyzine 
tablets.  It was noted that there was no history of any oral 
steroid use, but that the Veteran had tried topical 
anesthetics, emollients and Neurontin without any relief.  It 
was also noted that a nerve block had been recommended for 
the burning symptoms but had not yet been used.  The Veteran 
stated that he had difficulty sitting for more than 10 to 40 
minutes at a time and had difficulty doing exercise or 
driving for a long period of time due to the severe burning 
sensation in the anal, perianal and scrotal areas.  On 
physical examination, no rash or active lesions of tinea 
pedis were observed in the feet bilaterally.  Examination of 
the groin and perianal area revealed minimal scrotal 
hyperemia and mild hyperemia of the perianal skin.  The 
Veteran was diagnosed with recurrent tinea cruris involving 
the scrotum and perianal area with moderate itching, 
associated with moderate to severe scrotal and perianal 
neuritis.  It was noted that this was controlled with local 
or systemic medications with mild affect on the activities of 
daily living.  The Veteran was also diagnosed with tinea 
pedis without any symptoms or the use of medications at the 
present time.  

After a through review of the claims file, the Board finds 
that the criteria to support a rating in excess of 10 percent 
under Diagnostic Code 7806 have not been met.  In order to 
establish a higher rating of 30 percent, there must be 
evidence that 20 to 40 percent of the entire body or of 
exposed areas is affected, or evidence of systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  At the May 2004 VA examination, 
the examiner noted in regard to the Veteran's recurrent tinea 
cruris that the total body area involved was approximately 2 
percent.  In addition, the medical treatment records do not 
show that the Veteran has had any systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Although 
the Veteran has been treated with numerous different 
medications, including topical antifungal, anti-inflammatory, 
anti-epileptic and steroid medications, as well as oral 
antifungal, antihistamine and antiviral medications, there is 
no evidence of treatment with oral steroids or any other 
immunosuppressive medication.  In fact, the September 2008 VA 
examination report notes that there is no history of any oral 
steroid use.  Based on the foregoing, the Board concludes 
that the medical evidence of record does not warrant the 
assignment of a 30 percent rating under Diagnostic Code 7806 
for tinea pedis and tinea pruritus of the scrotum.  

The Board will now consider other possible avenues for a 
higher rating.  As noted in the September 2008 VA examination 
report, the Veteran's recurrent tinea cruris was found to be 
associated with moderate to severe scrotal and perianal 
neuritis.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Impairment of the ilio-inguinal nerve is rated under 
Diagnostic Codes (paralysis), 8630 (neuritis), and 8730 
(neuralgia).  A noncompensable rating is assigned for mild or 
moderate paralysis of the ilio-inguinal nerve, and a 10 
percent rating is assigned for severe to complete paralysis 
of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8530.  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

The Board finds that the evidence is at least evenly balanced 
that the nature of the Veteran's scrotal and perianal 
neuritis is severe.  The medical evidence shows that he 
experiences chronic itching and burning of the scrotum and 
perianal area.  At times, the burning can be characterized as 
severe as 10/10.  The severity of the symptoms limits the 
Veteran's ability to engage in activities such as walking, 
sitting and driving for an extended period of time.  The 
Veteran's wife indicated in her statement dated in March 2009 
that the Veteran has been to doctors for years with little or 
no help to relieve his burning.  In addition, the medical 
evidence indicates that the Veteran has been recommended for 
a nerve block.  Furthermore, the Veteran was described as 
having moderate to severe scrotal and perianal neuritis at 
his most recent VA examination.  In light of this evidence, 
the Board finds that the Veteran's ilio-inguinal nerve 
symptoms more closely approximate severe neuritis.  
Accordingly, the Board concludes that a separate rating of 10 
percent, but no higher, for scrotal and perianal neuritis is 
warranted under Diagnostic Code 8630.  38 C.F.R. § 4.124a.  

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, the evidence does 
not show that the criteria for a rating in excess of 10 
percent under Diagnostic Code 7806 have been met at any time 
during the period on appeal.  With respect to the separate 
rating for scrotal and perianal neuritis, it is noted that 10 
percent is the maximum rating available under Diagnostic Code 
8630.  In this regard, the Veteran is precluded from 
receiving a higher rating under this diagnostic code.  
Therefore, the Board concludes that staged ratings are 
inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In view of the foregoing, the Board concludes that a rating 
in excess of 10 percent for tinea pedis and tinea pruritus of 
the scrotum is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further concludes that a separate rating of 10 
percent, but no higher, is warranted for scrotal and perianal 
neuritis.  The benefit-of-the-doubt rule has been applied in 
arriving at this decision.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
tinea pedis and tinea pruritus of the scrotum is denied.  

Entitlement to a separate rating of 10 percent, but no 
higher, for scrotal and perianal neuritis is granted.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


